Motion for stay granted on condition that defendant within live days from entry of order herein give an undertaking with corporate surety in the sum of $5,000, to pay plaintiff such damages as plaintiff may suffer by reason of the alterations conducted by defendant; and upon the further condition that defendant, in doing the work, shall provide plaintiff reasonablé access to the premises. Present — Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ. Settle order on notice before Mr. Justice Kapper.